Exhibit 10.7

 

LOCK-UP AGREEMENT

 

[                 ], 2017

 

Hennessy Capital Acquisition Corp. II

700 Louisiana Street, Suite 900 

Houston, Texas 77002

 

Gentlemen:

 

This letter agreement (this “Agreement”) relates to a Merger Agreement entered
into as of December 22, 2016 (“Merger Agreement”) by and among Hennessy Capital
Acquisition Corp. II, a Delaware corporation (“Parent”), HCAC Merger Sub, Inc.,
a Delaware corporation, Daseke, Inc., a Delaware corporation, and Don R. Daseke,
an individual residing in Texas, solely in his capacity as the Stockholder
Representative. Capitalized terms used and not otherwise defined herein are
defined in the Merger Agreement and shall have the meanings given to such terms
in the Merger Agreement.

 

1. In order to induce all parties to consummate the transactions contemplated by
the Merger Agreement, the undersigned hereby agrees that, from the date hereof
until the earlier of: (a) [Don Daseke/Walden Group/other
Don-affiliated/controlled entities/trusts: the third anniversary of][the parties
set forth on Annex 1 hereto: the 120th day after the Closing Date][all other
lock-up parties: the 180th day after the Closing Date] and (b) the date
following the completion of the transactions contemplated by the Merger
Agreement on which Parent completes a liquidation, merger, stock exchange or
other similar transaction that results in all of Parent’s stockholders having
the right to exchange their shares of Parent Common Stock for cash, securities
or other property (the period between the Closing Date and the earlier of clause
(a) and (b), the “Lock-Up Period”), the undersigned will not: (i) sell, offer to
sell, contract or agree to sell, hypothecate, pledge, grant any option to
purchase or otherwise dispose of or agree to dispose of, directly or indirectly,
or establish or increase a put equivalent position or liquidate or decrease a
call equivalent position within the meaning of Section 16 of the Securities
Exchange Act of 1934, as amended, and the rules and regulations of the
Securities and Exchange Commission promulgated thereunder (the “Exchange Act”),
with respect to the shares of Parent Common Stock received as Common Stock
Merger Consideration pursuant to the Merger Agreement (such shares,
collectively, the “Lock-up Shares”), (ii) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of any of the Lock-up Shares, in cash or otherwise, or
(iii) publicly announce any intention to effect any transaction specified in
clause (i) or (ii).

 

2. The undersigned hereby authorizes Parent during the Lock-Up Period to cause
its transfer agent for the Lock-up Shares to decline to transfer, and to note
stop transfer restrictions on the stock register and other records relating to,
Lock-up Shares for which the undersigned is the record holder and, in the case
of Lock-up Shares for which the undersigned is the beneficial but not the record
holder, agrees during the Lock-Up Period to cause the record holder to cause the
relevant transfer agent to decline to transfer, and to note stop transfer
restrictions on the stock register and other records relating to, such Lock-up
Shares, if such transfer would constitute a violation or breach of this
Agreement.

 

3. Notwithstanding the foregoing, the undersigned may sell or otherwise transfer
Lock-up Shares during the undersigned’s lifetime or on death (or, if the
undersigned is not a natural person, during its existence) (i) if the
undersigned is not a natural person, to its direct or indirect equity holders or
to any of its other Affiliates, (ii) to the immediate family members (including
spouses, significant others, lineal descendants, brothers and sisters) of the
undersigned, (iii) to a family trust, foundation or partnership established for
the exclusive benefit of the undersigned, its equity holders or any of their
respective immediate family members, (iv) to a charitable foundation controlled
by the undersigned, its equityholders or any of their respective immediate
family members, or (v) by will or intestacy to the undersigned’s immediate
family or to a trust, the beneficiaries of which are exclusively the undersigned
and a member or members of the undersigned’s immediate family or a charitable
foundation controlled by any such persons[[for Don Daseke/Walden Group/other
Don-affiliated/controlled entities/trusts], or (vi) with respect to up to 10% of
the undersigned’s Lock-up Shares, to charities or educational institutions,
provided such transfers do not involve a disposition for value]; provided,
however, that in each such case, any such sale or transfer shall be conditioned
upon entry by such transferees into a written agreement, addressed to Parent,
agreeing to be bound by these transfer restrictions and the other terms and
conditions of this Agreement [[for Don Daseke/Walden Group/other
Don-affiliated/controlled entities/trusts], except that any transferees pursuant
to clause (vi) need only agree to be bound by the terms and conditions of this
Agreement until the 180th day after such transfer thereto].

 



 

 

 

4. The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Agreement and that this Agreement
constitutes the legal, valid and binding obligation of the undersigned,
enforceable in accordance with its terms. Upon request, the undersigned will
execute any additional documents necessary in connection with enforcement
hereof. Any obligations of the undersigned shall be binding upon the successors
and assigns of the undersigned from the date first above written.

 

5. This Agreement constitutes the entire agreement and understanding of the
parties hereto in respect of the subject matter hereof and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof. This Agreement may not be changed, amended, modified or waived (other
than to correct a typographical error) as to any particular provision, except by
a written instrument executed by all parties hereto.

 

6. No party hereto may assign either this Agreement or any of its rights,
interests, or obligations hereunder without the prior written consent of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee. This Agreement shall be binding on the
undersigned and its successors and assigns.

 

7. This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Delaware, without giving effect to conflicts of
law principles that would result in the application of the substantive laws of
another jurisdiction. The parties hereto (i) all agree that any action,
proceeding, claim or dispute arising out of, or relating in any way to, this
Agreement shall be brought and enforced in the Court of Chancery of the State of
Delaware (or, if the Court of Chancery of the State of Delaware lacks
jurisdiction, then in the applicable Delaware state court), or if under
applicable Law exclusive jurisdiction of such action is vested in the federal
courts, then the United States District Court for the District of Delaware
courts, and irrevocably submits to such jurisdiction and venue, which
jurisdiction and venue shall be exclusive, and (ii) waives any objection to such
exclusive jurisdiction and venue or that such courts represent an inconvenient
forum.

 

8. Any notice, consent or request to be given in connection with any of the
terms or provisions of this Agreement shall be in writing and shall be sent by
express mail or similar private courier service, by certified mail (return
receipt requested) or facsimile transmission to the address or fax number (as
applicable) set forth below such party’s name on the signature page hereto.

 

[Signature on the following page]

 



 

 

 

 

Very truly yours,



        [LOCK-UP PARTY]         By:       Name:     Title:

 

  Address:                       Facsimile:  

 

 

 

 

[Signature Page to Lock-up Agreement]

 



 

 

 

Accepted and Agreed:

 

  PARENT:       HENNESSY CAPITAL ACQUISITION CORP. II           By:
                    Name: Daniel J. Hennessy   Title: Chairman and Chief
Executive Officer

 

  Address:                       Facsimile:  

 

 

 

 

[Signature Page to Lock-up Agreement]

 



 

 

 

ANNEX I

 

Daseke Trucking Preferred, LLC

 

Gekabi Capital Management, LP

 

 

 

 [Annex I]

 

 

